DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/3/22 and 2/8/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9, 11, 13, 19, and 20 of U.S. Patent No. 11,265,210. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 21, “a network slice configuration method, comprising: determining or obtaining, by a network slice manager, transport resource information corresponding to a first subnet comprised in a network slice, wherein the first subnet is an access network (AN) subnet or a core network (CN) subnet” corresponds to “a network slice configuration method … comprises: … determining, by the network slice manager, transport resource information corresponding to a subnet of the network slice, wherein the subnet is … an access network (AN) subnet, or a core network (CN) subnet” in claim 1 of the above U.S. Patent.
“Wherein the transport resource information is for configuring a communication connection between the first subnet and a second subnet comprised in the network slice” corresponds to “the transport resource information corresponding to the subnet is used to configure a communication connection between the subnet and other subnets of the network slice” in claim 1 of the above U.S. Patent.
Lastly, “sending, by the network slice manager, the transport resource information to a subnet manager, wherein the subnet manager is to configure the first subnet based on the transport resource information” corresponds to “sending, by the network slice manager, a subnet management request to a subnet manager, wherein the subnet management request carries the transport resource information” in claim 1 of the above U.S. Patent.
Claim 21 of the instant application does not claim “receiving, by a network slice manager, a management request of a network slice, wherein the management request of the network slice carries requirement information of the network slice”.  Therefore, claim 21 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 22, this claim similarly corresponds to claim 1 of the above U.S. Patent.
Regarding claim 23, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 24, this claim similarly corresponds to claim 13 of the above U.S. Patent.
Regarding claim 25, this claim similarly corresponds to claim 13 of the above U.S. Patent.
Regarding claim 26, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Regarding claim 27, this claim similarly corresponds to claim 1 of the above U.S. Patent.
Regarding claim 28, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 29, this claim similarly corresponds to claim 1 of the above U.S. Patent.
Regarding claim 30, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 31, “a network slice configuration method, comprising: receiving, by a subnet manager, transport resource information corresponding to a first subnet comprised in a network slice, wherein the first subnet is an access network (AN) subnet, or a core network (CN) subnet, and the transport resource information corresponding to the first subnet is sent by a network slice manager” corresponds to “a network slice configuration method … comprises: … determining, by the network slice manager, transport resource information corresponding to a subnet of the network slice, wherein the subnet is … an access network (AN) subnet, or a core network (CN) subnet” as well as “sending, by the network slice manager, a subnet management request to a subnet manager, wherein the subnet management request carries the transport resource information” in claim 1 of the above U.S. Patent.
Lastly, “configuring, by the subnet manager, a communication connection between the first subnet and a second subnet comprised in the network slice based on the transport resource information” corresponds to “the transport resource information corresponding to the subnet is used to configure a communication connection between the subnet and other subnets of the network slice” in claim 1 of the above U.S. Patent.
Claim 31 appears directed to a method having “receiving” and “configuring” steps performed by a subnet manager at one end of a system that are complementary to the “determining” and “sending” steps performed by a network slice manager at the other end of the system.  Therefore, claim 31 is considered an obvious variant of claim 1 of the above U.S. Patent that is not patentably distinct.
Regarding claim 32, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 33, this claim similarly corresponds to claim 13 of the above U.S. Patent.
Regarding claim 34, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 35, this “system” claim similarly corresponds to the “system” claim 9 of the above U.S. Patent for the same reasons described above for claim 21.
Regarding claim 36, this claim similarly corresponds to claim 9 of the above U.S. Patent.
Regarding claim 37, this claim similarly corresponds to claim 19 of the above U.S. Patent.
Regarding claim 38, this claim similarly corresponds to claim 20 of the above U.S. Patent.
Regarding claim 39, this claim similarly corresponds to claim 9 of the above U.S. Patent.
Regarding claim 40, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467